Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 1/10/2022 has been received and claims 1-4 and 8-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8-19 is/are rejected under 35 U.S.C. 103 as obvious over Jurak (20170072082) in view of Dhaemers (6134806), Trimble (20170158379) or Kovacevic (20180340134), and Verner (20180153230).
As to Claims 1 and 8, Jurak (‘082) discloses a scent masking device (10/16; 100; 200; 300; 400; 500), comprising: 
a portable housing (102) (see p. 7 [0071] – lines 1-3) having a plurality of air vents (105, 106, 107, 108; 205, 206, 207, 208; 405, 406, 407, 408), and a power supply (see Figure 9, p. 15 [0139] – lines 1-6, p. 17 [0154] – last 2 lines, p. 21 [0179]) configured to provide electrical energy to a control panel (110; 210), an ozone generator (136; 236; 436), and a fan (134, 144; 234, 244; 434, 444 – p. 2 [0018], p. 14 [0135] – 10th – 11th lines from the bottom, p. 15 [0137] – line 14); 
wherein the portable housing (102) includes a front end, a back end, a top face, and a bottom face (see Figures 3-5B and 7A-7D), where the scent masking device (10/16; 100; 200; 300; 400; 500) is capable of being sized and proportional to be removably attached to a waistband or a belt worn by a hunter;
wherein the control panel (110; 210) further includes a microcontroller (see p. 9 [0088], p. 16 [0147]-[0148], p. 17 [0157 – last line, p. 20 [0178], p. 21 [0179]) operably connected to a plurality of buttons (112, 114, 116, 118, 120, 124 – see Figures 4B and 5A), the power supply (see Figure 9, p. 15 [0139] – lines 1-6), the ozone generator (136; 236; 436), and the fan (134, 144; 234, 244; 434, 444); 
wherein the ozone generator (136; 236; 436) comprises a transformer circuit operably connected to a plurality of insulated electrode plates (136; 237; 550, 555) coated with trace amounts of conductive materials (238; 565, 570 – p. 23 [0197]) (see p. 21 [0186] – lines 2-5) such that the conductive materials react with atmospheric gases to produce ozone when a charge is applied from the transformer circuit.
Jurak (‘082) does not appear to specifically teach that the portable housing is sized and proportional to be removably attached to a waistband or a belt worn by a hunter, or that the back end of the portable housing is curved inward, or that an adjustable strap and a belt clip are disposed on the back end of the portable housing. 
As to the limitation that “the portable housing is sized and proportional to be removably attached to a waistband or a belt worn by a hunter”, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to change size/proportion of the scent masking device (10/16; 100; 200; 300; 400; 500) of Jurak (‘082) to a size where the portable housing is sized and proportioned smaller, such as a size that make it suitable to be removably attached to a waistband or a belt worn by a hunter, as a matter of engineering choice (see MPEP 2144.04 (IV)(A)). Only expected results would be attained.
In addition, it was known in the art before the effective filing date of the claimed invention to provide a portable housing is sized and proportional to be removably attached to a waistband or a belt worn by a hunter and to include an adjustable fastener and a belt clip with a scent masking device. Dhaemers (‘806) discloses a scent masking device (200) comprising: 
a portable housing (211, 212) having a plurality of air vents (at 213) and a power supply (227, 232, 233) configured to provide electrical energy to an ozone generator (226);
wherein the portable housing (211, 212) further includes a front end, a back end, a top face, and a bottom face (see Figures 27-28), the portable housing (211, 212) sized and proportioned to be removably attached to a waistband or a belt worn by a hunter (see Figures 27-28);
an adjustable fastener (218, 219) disposed on the back end of the portable housing (211, 212) is configured to be removably attached to objects in the area immediately surrounding the hunter,
a belt clip (221) disposed on the back end of the portable housing (211, 212) configured to be removably attached to a belt, or a band worn around a waist (see Col. 9 lines 31-32), and is capable of securing the adjustable fastener (218, 219) when not in use, and
wherein the bottom face of the portable housing (211, 212) is configured to rest evenly on a surface such that the scent masking device (200) can stand upright unaided (see Figures 27-28),
in order to allow the scent masking device to be used in different locations (see Col. 9 lines 31-36).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to change the size of the portable housing such as to be proportional to be removably attached to a waistband or a belt worn by a hunter by including an adjustable fastener and a belt clip with the scent masking device of Jurak in order to provide versatility to the scent masking device for use in different locations as shown by Dhaemers.
While Dhaemers (‘806) does not appear to specifically teach that the adjustable fastener is an adjustable strap, it was known in the art before the effective filing date of the claimed invention to provide any one of known forms of fasteners to a portable device for scent related work. Trimble (‘379) discloses a scent masking device comprising a portable housing (31; 41; 51; 61; 71; 81; 91) and attachment means comprising an adjustable strap (see entire document, particularly p. 8 [0096] – lines 8, 10 and 12) disposed on an back end of the portable housing (31; 41; 51; 61; 71; 81; 91) configured to be removably attached to objects in the area immediately surround a user (see Figures 9 and 12), the adjustable strap defining an opening between the back end of the portable housing (31; 41; 51; 61; 71; 81; 91) where the opening is configured to encircle an object capable of being an object in the area immediately surrounding the hunter (see entire document, particularly p. 8 [0096] – lines 8, 10 and 12), and a belt clip (see entire document, particularly p. 8 [0096] – lines 8-9) configured to be/capable of being removably attached to a belt or a band capable of being worn around a waist, in order to enable attachment of the portable housing to another object (see p. 8 [0096] – lines 1-7). Kovacevic (‘134) also discloses a scent masking (i.e. via release of (gaseous) material – see p. 1 [0026] – lines 2-4) device comprising a portable housing (206/212) having a plurality of air vents (210) (see Figures 2-3) and attachment means comprising an adjustable strap (see entire document, particularly Figures 7a-9, p. 3 – Claim 15) disposed on an back end of the portable housing configured to be removably attached to objects in the area immediately surround a user (see Figure 13a), the adjustable strap (e.x. tie, clamp, retaining ring- line 3 of Claim 15 on p. 3) defining an opening between the back end of the portable housing (206/212) where the opening is configured to encircle an object capable of being an object in the area immediately surrounding the hunter (see entire document, particularly Figures 7a-9, p. 3 – Claim 15), and a belt clip (see entire document, particularly Figures 10 and 12, p. 3 – Claim 15) configured to be removably attached to a belt or a band capable of being worn around a waist, in order to enable attachment of the portable housing to objects with varying sizes (see Figures 13a-13b, p. 2 [0037]-[0040] and [0042], p. 3 – Claim 11). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an adjustable strap with the scent masking device of Jurak as modified by Dhaemers as known alternate attachment means in order to enable attaching/detaching the device to various (i.e. different sized/shaped) objects so as to provide versatility in locating the scent masking device as desired as shown by Trimble or Kovacevic.
As to the limitation that “the back end of the portable housing is curved inward”, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to change shape of the portable housing to any desired shape such as one where the back end of the portable housing is curved inward in the scent masking device of Jurak as a matter of choice. Only the expected results would be attained (see MPEP 2144.04 (IV)(B)).
In addition, it was known in the art before the effective filing date of the claimed invention to provide a back end of a portable housing that is curved inward in a scent masking device. Verner (‘230) discloses a scent masking device (16; 1016; 2016) comprising: 
a portable housing (80; 1080; 2080) having a plurality of air vents (82, 84, p. 6 [0083] – last 3 lines) and a power supply (97 with 72) configured to provide electrical energy to an ozone generator (94);
wherein the portable housing (80; 1080; 2080) further includes a front end (86), a back end (88), a top face (92), and a bottom face (90) (see Figures 6-12, and 14-18), the portable housing (80; 1080; 2080) sized and proportioned to be and capable of being removably attached to a waistband or a belt worn by a hunter (see Figures 1-23);
wherein the back end (88) of the portable housing (80; 1080; 2080) is curved inward (see Figures 7, 9-12, and 15-18), and
wherein the bottom face (90; 1090) of the portable housing (80; 1080; 2080) is configured to rest evenly on a surface such that the scent masking device (16; 1016; 2016) can stand upright unaided (see Figures 6-11 and 15-18),
in order to promote comfort while carrying the scent masking device (see p. 6 [0084] – lines 1-3).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a back end that is curved inward for the portable housing in the scent masking device of Jurak as modified by Dhaemers in order to provide comfortable configuration for carrying the scent masking device as shown by Verner.

As to Claim 2, the scent masking device (10/16; 100; 200; 300; 400; 500) of Jurak (‘082) is capable of including two operational mode: a continuous mode (via 112), wherein the scent masking device (10/16; 100; 200; 300; 400; 500) is configured to uninterruptedly produce and expel ozone from at least one of the plurality of air vents (105, 106, 107, 108; 205, 206, 207, 208; 405, 406, 407, 408) until the scent masking device (10/16; 100; 200; 300; 400; 500) is powered down or the power supply is exhausted; and an automatic mode (via 118 and 120), wherein the scent masking device (10/16; 100; 200; 300; 400; 500) is configured to periodically produce and expel ozone from at least one of the plurality of air vents (105, 106, 107, 108; 205, 206, 207, 208; 405, 406, 407, 408) capable of in short periods of times with a plurality of predefined periods of inactivity in between.
As to Claim 3, Jurak (“082) discloses that the plurality of buttons (112, 114, 116, 118, 120, 124) on the control panel (110; 210) are further configured to select the mode of operation (via 112 or 118/120), and set a time off delay interval for an automatic operation (via 118 and 120).
As to Claim 4, Jurak (‘082) discloses that the control panel (110; 210) is further configured to indicate a remaining charge available in the power supply, and display time and date information (see p. 14 [0129] – particularly last 4 lines).
As to Claim 9, Jurak (‘082) discloses that the bottom face of the portable housing (102) is configured to rest evenly on a surface, such that the scent masking device (10/16; 100; 200; 300; 400; 500) can stand upright unaided (see 3-5B and 7A-7D).
As to Claim 10, Jurak (‘082) does not appear to specifically teach that a removable panel is disposed along the front end of the portable housing. While Dhaemers (‘806) discloses that the scent masking device (200) comprises a removable panel (212) at the back end of the portable housing (211, 212) (see Figures 26-27, Col. 9 line 15), Dhaemers (‘806) does not specifically teach that the removable panel (212) is located at the front end of the portable housing (211). However, it would have been well within the purview of one of ordinary skill in this art before the effective filing date of the claimed invention to provide the removable panel at the front end of the portable housing in the scent masking device of Jurak as a known, alternate configuration in order to allow access to the interior of the portable housing for maintenance or to exchange the means for removably attaching the scent masking device to an object/user. Only the expected results would be attained.
As to Claim 11, Jurak (‘082) discloses that the portable housing (102) further includes a first side and a second side, such that the plurality of vents (105, 106, 107, 108; 205, 206, 207, 208) are disposed on both the first side and the second side of the portable housing (102) (see Figures 4A-4C and 5B).
As to Claim 12, Jurak (‘082) discloses that at least one (105, 107; 205, 207) of the plurality of vents (105, 106, 107, 108; 205, 206, 207, 208) is configured to act as an air intake such that air can be drawn into the portable housing (102) (see Figures 4A, 4C, and 5B).
As to Claim 13, Jurak (‘082) discloses that at least one (106, 108; 206, 208) of the plurality of vents (105, 106, 107, 108; 205, 206, 207, 208) is configured to act as an air outtake such that air can be out of the portable housing (102) (see Figures 4A, 4C, and 5B).
As to Claim 14, Jurak (‘082) discloses that the transformer circuit is configured to transform the voltage of the power supply to a higher voltage and to provide a charge to the plurality of insulated electrode plates (136; 237; 550, 555) coated with trace amounts of conductive material (238) (see p. 21 [0186] – lines 2-5), such that the conductive material (238) thereon reacts with atmospheric gases present in the portable housing to produce ozone.
As to Claim 15, Jurak (‘082) discloses that copper is used as the conductive material 238; 565, 570) to coat the plurality of insulated electrode plates (137; 237; 550, 555) (see p. 23 [0197] – lines 6 and 8).
As to Claim 16, while Jurak (‘082) discloses that the control panel (110; 210) is disposed on the front end of the portable housing (see Figures 4N, 5A, and 9), Jurak (‘082) does not appear to specifically teach that the control panel (110; 210) is disposed on the top face of the portable housing. However, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control panel on the top face of the portable housing of Jurak as a known alternate location/configuration as a matter of choice. Only the expected results would be attained.
As to Claim 17, Jurak (‘082) discloses that the power supply is rechargeable (see p. 15 [0139] – line 3).
As to Claim 18, Jurak (‘082) discloses that the fan (134, 144; 234, 244; 434, 444) is configured to expel the generated ozone through at least one of the plurality of air vents (105, 106, 107, 108; 205, 206, 207, 208; 405, 406, 407, 408) outward and away capable of from the user/hunter, such that the hunter’s scent is masked by the expelled ozone within a region immediately surrounding the user/hunter.
As to Claim 19, Jurak (‘082) discloses that the plurality of buttons (112, 114, 116, 118, 120, 124), via the microcontroller, are configured to adjust the speed of the fan (134, 144; 234, 244; 434, 444), adjust the rate of output of the ozone generator (136; 236; 436), and to power the scent masking device (10/16; 100; 200; 300; 400; 500) on or off.
Thus, Claims 1-4 and 8-19 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Jurak (‘082), Dhaemers (‘806), Trimble (‘379) or Kovacevic (‘134), and Verner (‘230).

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in the last full paragraph of p. 8 to first 4 lines on p. 9 of Remarks, examiner disagrees and points to disclosure of Trimble (see p. 8 [0096]) and Kvacevic (see Claim 15) where a plurality of known means for securing/attaching are taught to enable securing/attaching the portable housing of a scent device to another object. As to applicant’s argument in lines 5-9 on p. 9 of Remarks, examiner indicates that the belt clip of Dhaemers is capable of securing the adjustable strap, for example when the adjustable strap is inserted/placed into/under the belt clip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799